       Case 1:19-cv-01335-EPG Document 34 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC JON BURKETT,                                No. 1:19-cv-01335-EPG
12                       Plaintiff,
13           v.                                        ORDER GRANTING UNOPPOSED MOTION
                                                       FOR ATTORNEY’S FEES PURSUANT TO
14    COMMISSIONER OF SOCIAL                           EQUAL ACCESS TO JUSTICE ACT 28
      SECURITY,                                        U.S.C. § 2412(d)
15
                         Defendant.                    (ECF No. 32)
16

17          On January 13, 2021, Plaintiff filed a motion for attorney’s fees pursuant to the Equal

18   Access to Justice Act, 28 U.S.C. § 2412(d). (ECF No. 32). On January 22, 2021, Defendant filed

19   a statement of non-opposition, which “States that [Defendant] does not oppose plaintiff Eric Jon

20   Burkett’s Motion for Attorney’s Fees” and cited Eastern District of California Local Rule 230(c).

21   (ECF No. 33). Based on the non-opposition, the Court will grant Plaintiff’s motion.

22          IT IS HEREBY ORDERED that:

23          1.      Plaintiff’s motion for attorney’s fees (ECF No. 32) is GRANTED;

24          2.      Attorney fees and expenses in the amount of Six Thousand Nine Hundred Fifty-

25   Seven Dollars and Four Cents ($6,957.04) pursuant to the Equal Access to Justice Act, 28 U.S.C.

26   § 2412(d) are awarded to Plaintiff.

27          3.      If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees,

28   expenses, and costs are not subject to offset allowed under the Department of the Treasury’s
                                                      1
       Case 1:19-cv-01335-EPG Document 34 Filed 01/25/21 Page 2 of 2


 1   Offset Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable

 2   to Plaintiff’s Attorneys Of Counsel firm, Olinsky Law Group EIN XX-XXXXXXX.

 3          4.      Whether the check is made payable to Plaintiff or to the attorney’s office, the

 4   check shall be mailed to the following address:

 5          Olinsky Law Group
 6          250 South Clinton Street Suite 210
            Syracuse, NY 13202
 7
     IT IS SO ORDERED.
 8

 9      Dated:     January 25, 2021                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
